Citation Nr: 0804221	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  05-23 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a permanent and total disability evaluation 
for pension purposes.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to April 
1969.  

This appeal arises from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  


FINDINGS OF FACT

The veteran's disabilities which are likely to be permanent 
are of such severity they have resulted in the veteran being 
unable to secure or follow a substantially gainful 
occupation.  


CONCLUSION OF LAW

The criteria for non-service connected VA pension benefits 
have been met.  38 U.S.C.A. §§ 1502, 1521 (West 2002); 
38 C.F.R. §§ 3.321, 3.340, 3.342, 4.17 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pension is payable to a veteran who served for ninety days or 
more during a period of war and who is permanently and 
totally disabled due to nonservice-connected disabilities not 
the result of his own willful misconduct.  38 U.S.C.A. § 1521 
(West 2002).  Such disability may be based on objective or 
subjective criteria.  See Talley v. Derwinski, 2 Vet. 
App. 282 (1992).  

With regard to the objective criteria necessary for a 
permanent and total disability rating, the Board notes that a 
total disability rating is based primarily upon the average 
impairment of earning capacity.  38 C.F.R. § 4.15 (2007).  
The VA's Schedule for Rating Disabilities (Rating Schedule) 
provides that, when impairment is commensurate with a 100 
percent rating in accordance with schedular criteria, a total 
rating on a schedular basis is warranted.  38 C.F.R. § 
3.340(a)(2) (2007).  38 C.F.R. § 4.17 (2007) also provides 
that all veterans basically eligible and unable to secure or 
follow a substantially gainful occupation by reason of 
disability likely to be permanent shall be rated permanently 
and totally disabled.  For pension purposes, the permanence 
of the percentage requirements of 38 C.F.R. § 4.16 (2007) is 
a requisite.  38 C.F.R. § 4.17 (2007).  

Pension benefits may also be awarded based on subjective 
criteria.  According to 38 C.F.R. § 4.15 (2007), in 
individual cases, full consideration will be given to such 
factors as unusual physical or mental effects in individual 
cases, peculiar effects of occupational activities, defects 
in physical or mental endowment preventing the usual amount 
of success in overcoming the handicap of disability, and to 
the effect of combinations of disabilities.  In addition, 38 
C.F.R. § 4.17(b) states that, where the veteran fails to meet 
the percentage requirements but meets the basic eligibility 
criteria and is unemployable, consideration of 38 C.F.R. § 
3.321(b)(2) is appropriate.  In turn, 38 C.F.R. § 3.321(b)(2) 
provides that, where the veteran does not meet the percentage 
requirements of the Rating Schedule but is unemployable by 
reason of his age, occupational background, or other related 
factors, a permanent and total disability rating on an extra-
schedular basis is warranted.  

The veteran served on active duty from May 1966 to April 
1969, which falls within the defined Vietnam War period.  
38 C.F.R. § 3.2(f)(2007).  The evidence indicates the veteran 
was last employed in November 2004 and has no earned income 
subsequent to that date.  

VA records indicate the veteran's non-service connected 
disabilities include chronic left shoulder degenerative joint 
disease, degenerative joint disease of the low back hips and 
left wrist, benign prostatic hypertrophy,bilateral dupuytrens 
contractures and depression or dysthymia.  As instructed by 
the United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") the RO assigned a rating to each 
of the disabilities and rated them in combination as 50 
percent disabling.  See Roberts v. Derwinski, 2 Vet. App. 387 
(1992).  The Board has reviewed those ratings and concurs.  
As the veteran's disabilities do not meet the criteria for a 
schedular 100 percent rating the Board considered where 
subjective factors support a finding that the veteran it 
permanently totally disabled.  The Board first reviewed the 
veteran's vocational history.  

On his November 2004 application for VA pension he noted he 
had been employed as a cable installer who was self-employed.  

In February 2005 the RO received a letter from the veteran's 
last employer, B &D Cable.  They stated the veteran had 
voluntarily quit his job in November 2004.  He had quit 
claiming his health was so bad he could not do his work 
anymore.  

As to the veteran's educational background on his application 
he circled that he had completed the 12th grade.  In December 
2005, the veteran appeared and gave testimony before a 
Decision Review Officer at the RO.  He testified he had 
completed the 10th grade and then taken the GED.  A review of 
the claims folder indicates the veteran was a petroleum fuel 
specialist in service.  In addition, he studied cosmetology 
in 1978.  There is no indication in the claims folder that 
demonstrates the veteran completed that course or ever held a 
cosmetology license.  When asked in December 2005, the 
veteran stated he had never been employed in any non-physical 
type of job.  (T-4).  He had worked in cable installation 
since 1972, did a few other things, but had been full time in 
cable since 1987.  (T-5).  

The Board next reviewed the evidence to determine to what 
degree his impairments effected his employability.  January 
2004 VA records revealed the veteran had significant pain in 
his thumbs.  He had difficulty holding a drill, opening tops, 
and tearing things.  He also had bilateral hip and low back 
pain.  It was worst at the end of the day, after prolonged 
standing and walking.  Wearing a tool belt made it worse.  
The veteran's medical history included September 2002 surgery 
of the left shoulder with degenerative joint disease and 
chronic left shoulder pain, and surgery on the right middle 
trigger finger.  May 2004 VA records indicate the veteran had 
been followed at VA since July 2002.  He had complaints and 
problems with his hands and thumbs in particularly and in his 
hips.  His on the job work activities had significantly 
aggravated his joint pain.  Despite treatment he had 
continuing problems.  He had requested moving from a full 
time position to a part time position, four days a week 
hoping this would improvement his condition.  The VA 
physician recommended and supported those changes.  September 
2004 VA records revealed he had a dupuytren contracture of 
the left fourth digit.  

In February 2005, the VA physician noted that despite the 
efforts made which included taking medication and changing 
his work schedule he had not significantly improved and had 
difficulty completing the responsibilities of his job.  He 
had X-rays that demonstrated arthritis in his lower back, 
hips and left hand.  He had quit his job stating he could no 
longer fulfill his work requirements in his condition.  It 
was the impression of the VA physician that based on the X-
rays and history of the veteran that he suffered from 
arthritic pain.  

In February 2005, the veteran told a VA physician he had 
persistent pain in both thumbs.  He had problems manipulating 
the wires at work, holding a drill, opening tops and tearing 
things with his hands.  A VA mental health evaluation in 
March 2005 revealed the veteran had developed a mood disorder 
secondary to his general medical condition and insomnia due 
to his pain.  A Global Assessment of Functioning score of 55 
was assigned.  

An April 2005 VA examination report noted the veteran had 
arthroscopic debridement of his left shoulder in September 
2001.  He had had been treated for carpometacarpal joint 
arthritis of both thumbs as well as the trigger finger.  He 
was treated with steroid injections.  While he did not have 
much pain in his hands at rest, he had to quit work due to 
the severe pain in his hands in November 2004.  Past surgical 
history also included a left elbow surgery and internal 
fixation of a right ankle fracture.  An orthopedic 
examination report included diagnoses of arthritis of the 
left wrist, traumatic arthritis of the right ankle, left 
shoulder impingement syndrome and arthritis, and mild 
arthritis of the lumbar spine and both hips.  

The evidence demonstrates the veteran is no longer able to 
perform the duties of his last job due to pain in his hands, 
back and hips.  The veteran has no employment experience in 
any occupation which does not require physical labor.  He has 
never been employed in a sedentary job.  He has no special 
training or transferable skills which would prepare him to 
perform in any occupation which does not include physical 
labor.  In addition, the impairments of his wrist, thumbs and 
fingers would make it difficult for him to perform even many 
sedentary jobs.  There is nothing in the record which would 
indicate there is any possibility that his impairments would 
improve.  He has been followed and received medical treatment 
without any improvement in his ability to work and perform 
occupational tasks.  The Board has concluded the evidence 
demonstrates the veteran's disabilities are of such severity 
as to result in his being permanently and totally disabled.  


ORDER

Entitlement to a permanent and total disability evaluation 
for pension purposes is granted.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


